WILSON, J. (concurring).
***354I join the majority, but write separately because law enforcement officials must have clear rules as to what they may tell a motorist suspected of impaired driving. I agree with my dissenting colleagues that the license suspension warning that police gave Mr. Odum-that the Department of Motor Vehicles would suspend or revoke his license if he refused the test-was correct (see 2012 NY St Dept of Motor Vehicles Op No. 1-12 at 2). Providing that warning to motorists, even after expiration of the two-hour period, does not constitute coercion, and does not render **260their subsequent consent involuntarily given.